In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0109V
                                      Filed: August 26, 2015
                                           Unpublished

****************************
JAMES KOIS,                            *
                                       *
                   Petitioner,         *      Joint Stipulation on Damages;
                                       *      Influenza (“flu”) Vaccine; Brachial
                                       *      Neuritis; Special Processing Unit
SECRETARY OF HEALTH                    *      (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Alison Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Debra Begley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1

Vowell, Chief Special Master:

        On February 2, 2015, James Kois filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Mr. Kois alleges that he suffered brachial neuritis 3 due to
the influenza (“flu”) vaccine he received on November 19, 2013. Petition at 1, 5;
Stipulation, filed August 25, 2015, at ¶¶ 2, 4. Petitioner further alleges that he
experienced the residual effects of this condition for more than six months. Petition at
5; Stipulation at ¶ 4. Respondent denies that petitioner’s brachial neuritis, or any other
injury, was caused-in-fact by his flu vaccination. Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 The petition refers to petitioner’s injury as Parsonage-Turner syndrome or brachial plexopathy, but both
of these terms are synonymous with a diagnosis of brachial neuritis. Stipulation at footnote 1.
       Nevertheless, the parties have agreed to settle the case. Stipulation at ¶ 7. On
August 25, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

        Respondent agrees to pay petitioner a lump sum of $130,000.00 in the form of a
check payable to petitioner. Stipulation at ¶ 8. This amount represents compensation
for all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 4

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                     2